Filed 12/29/15




                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                     DIVISION THREE


NORA GARIBOTTI,

    Plaintiff and Appellant,                         G048680

        v.                                           (Super. Ct. No. 30-2009-00312860)

BRUCE HINKLE,                                        OPINION

    Defendant and Appellant.



                 Appeal and cross-appeal from a postjudgment order and revised judgment
of the Superior Court of Orange County, Franz E. Miller, Judge. Reversed.
                 Mazur & Mazur, Janice R. Mazur and William E. Mazur, Jr., for Plaintiff
and Appellant.
                 Law Offices of Philip A. Levy and Philip A. Levy for Defendant and
Appellant.
                                 *            *            *
              Nora Garibotti appeals from an order granting Bruce Hinkle’s motion to
vacate a default judgment and the revised judgment the trial court entered based on that
order. We reverse both the order and revised judgment because the court failed to rule on
Hinkle’s motion within the jurisdictional time frame established by Code of Civil
Procedure section 663a, subdivision (b).1
              That statute provides a trial court’s power to rule on a motion to vacate
judgment expires 60 days after service of notice of entry of judgment or service of the
first notice of intention to move to vacate, whichever occurs first. The statute further
provides that the trial court’s failure to rule within that period automatically results in a
denial of the motion without further court order. In drafting section 663a,
subdivision (b), the Legislature used the identical time frame and statutory language it
adopted in section 660, which established the deadline for a trial court to rule on a new
trial motion. California courts long have held that section 660’s time frame for ruling on
a new trial motion is mandatory and jurisdictional, and any order purporting to rule on a
new trial motion after the period lapses is beyond the court’s jurisdiction and void.
Section 663a, subdivision (b)’s plain language and legislative history establish the
Legislature intended the deadline for ruling on a motion to vacate judgment to have the
same legal effect.

                                               I

                            FACTS AND PROCEDURAL HISTORY2

              Garibotti was comedian Joey Bishop’s girlfriend for over 20 years. She
lived with him in his home on Lido Island in Newport Beach for the last 10 years of his

       1      All statutory references are to the Code of Civil Procedure.
       2    We take most of the facts from the allegations of Garibotti’s complaint
because Hinkle’s default “‘confess[es]’” the material facts alleged in that pleading. (Kim
v. Westmoore Partners, Inc. (2011) 201 Cal. App. 4th 267, 281.)


                                               2
life. Bishop died in October 2007, and Garibotti was one of his estate’s major
beneficiaries. She continued to live in the Lido Island residence for about a year after
Bishop’s death, until the trustee of the Joey and Sylvia Bishop Revocable Trust (Trust)
began to prepare the residence for sale. At the time of Bishop’s death, the Lido Island
residence contained irreplaceable and priceless jewelry, paintings, antique furnishings,
and other personal property, mementos, trophies, and memorabilia Bishop acquired over
a lifetime in show business and as a member of Frank Sinatra’s “Rat Pack.” Although
the Trust owned many of the items, Garibotti also owned some of the personal property
found in the home.
              During his lifetime, Bishop had hired Hinkle to perform construction
projects at the Lido Island residence based on Hinkle’s claim he was a skilled and
licensed contractor. Hinkle was neither. He often failed to appear at the job site during
projects and the work he performed did not comply with the Uniform Building Code or
other industry standards. After Bishop’s death, Hinkle convinced the Trust’s trustee that
he was Bishop’s good friend and a licensed contractor who could help renovate the
Lido Island residence and prepare it for sale. The trustee hired Hinkle to pack the
residence’s furnishings and other contents, move those items to a storage facility, and
perform construction work at the residence. Hinkle’s construction work again failed to
comply with the Uniform Building Code and other industry standards. Hinkle also stole
many of the items he was supposed to move to storage, vandalized other pieces of
personal property, and damaged or lost many of the items during transport and storage.
              In October 2009, Garibotti sued Hinkle to recover the items he stole and
also damages for his unlicensed and substandard construction work. Her operative
complaint alleged claims against Hinkle in Garibotti’s individual capacity and as assignee
of the Trust’s trustee.3 Hinkle appeared and answered the complaint, but the trial court

       3      The operative complaint named Brad Herman and Lynne Beaumont as
additional defendants who conspired with Hinkle to steal Bishop’s and Garibotti’s

                                             3
later struck his answer as a terminating sanction for his repeated failure to appear for
deposition. After several unsuccessful attempts to prove up her claims and damages,
Garibotti obtained a default judgment against Hinkle in January 2013.
              The judgment awarded Garibotti $310,650 for the value of the missing
personal property, $52,234 for the unlicensed contractor work, $15,154.29 in
prejudgment interest, $100,000 in punitive damages, and $10,410 in costs for a total
judgment of $488,448.29. In March 2013, Hinkle hired a new attorney and filed a
motion to vacate the judgment on numerous grounds. The trial court granted the motion
in part, concluding (1) the compensatory damages awarded were excessive because the
operative complaint failed to allege the amount Garibotti sought, and therefore she could
not recover any more than the court’s $25,000 jurisdictional minimum; (2) Garibotti
could not recover punitive damages because she failed to give Hinkle notice of the
amount of punitive damages she sought before taking his default; and (3) Garibotti lacked
standing to recover for the unlicensed contractor work because she did not pay for the
work and the assignment from the Trust’s trustee did not apply to that claim. The trial
court denied all other challenges Hinkle made to the judgment.
              In July 2013, the court entered a revised judgment against Hinkle awarding
Garibotti $25,000 in damages for the value of the missing personal property, $9,198.80 in
prejudgment interest, and $10,410 in costs for a total judgment of $44,608.80. Garibotti
timely appealed from the trial court’s order granting Hinkle’s motion and the revised
judgment. Hinkle timely cross-appealed from the revised judgment to challenge the trial
court’s decision denying the other portions of his motion.




personal property and also perform unlicensed contractor work. Herman and Beaumont
are not parties to this appeal.


                                              4
                                              II

                                        DISCUSSION

A.     The Trial Court’s Order Granting Hinkle’s Motion and the Revised Judgment Are
       Void Because the Court Failed to Rule Within the Statutorily-Mandated Period
              We invited the parties to submit supplemental briefs addressing whether the
trial court ruled on Hinkle’s motion after the court’s statutory authority to rule expired,
and if so, what impact that failure had on the order granting the motion and the revised
judgment. After reviewing the supplemental briefs and conducting our own research, we
conclude the trial court lacked jurisdiction to grant Hinkle’s motion because it failed to
do so within the statutorily-mandated time frame, and therefore the order granting the
motion and the revised judgment are void.
              “[S]ection 663 empowers a trial court, on motion of ‘[a] party . . . entitl[ed]
. . . to a different judgment’ from that which has been entered, to vacate its judgment and
enter ‘another and different judgment.’ The procedure appertains after rendition of a
judgment ‘based upon a decision by the court, or the special verdict of a jury . . . .’
[Citation.] It is designed to enable speedy rectification of a judgment rendered upon
erroneous application of the law to facts which have been found by the court or jury or
which are otherwise uncontroverted.” (Forman v. Knapp Press (1985) 173 Cal. App. 3d
200, 203; see Payne v. Rader (2008) 167 Cal. App. 4th 1569, 1575 (Payne).)
              “[A] motion to vacate lies only where a ‘different judgment’ is compelled
by the facts found. [Citation.] A motion to vacate under section 663 may only be
brought when ‘the trial judge draws an incorrect legal conclusion or renders an erroneous
judgment upon the facts found by it to exist.’” (Payne, supra, 167 Cal.App.4th at
p. 1574, italics omitted.) “In ruling on a motion to vacate the judgment the court cannot
‘“in any way change any finding of fact.”’” (Glen Hill Farm, LLC v. California Horse
Racing Bd. (2010) 189 Cal. App. 4th 1296, 1302.) “The motion to vacate under



                                              5
section 663 is speedier and less expensive than an appeal, and is distinguished from a
motion for a new trial, to be used when, e.g., the evidence is insufficient to support the
findings or verdict.” (Simac Design, Inc. v. Alciati (1979) 92 Cal. App. 3d 146, 153.)
              Section 663a, subdivision (b), establishes the time within which a trial court
must rule on a motion to vacate. Specifically, that subdivision states, “Except as
otherwise provided in Section 12a, the power of the court to rule on a motion to set aside
and vacate a judgment shall expire” (1) 60 days after the court clerk mailed notice of
entry of judgment or any party served written notice of entry of judgment on the moving
party, “whichever is earliest,” or (2) “if that notice has not been given, then 60 days after
filing of the first notice of intention to move to set aside and vacate the judgment.”
(§ 663a, subd. (b), italics added.) The subdivision further provides, “If that motion is not
determined within the 60-day period, or within that period, as extended, the effect shall
be a denial of the motion without further order of the court.” (§ 663a, subd. (b).)
              Here, Hinkle filed and served his motion to vacate on March 18, 2013, and
thereby triggered the 60-day period based on the statute’s second prong. The court did
not rule on the motion until June 12, 2013, which was nearly 90 days later. 4 The
statute’s plain language therefore compels the conclusion Hinkle’s motion was denied by
operation of law before the trial court ruled on it, and when the court entered its order
purporting to grant the motion the court’s power to do so already had expired. (See


       4       The trial court also failed to timely rule if we use the date notice of entry of
judgment was served as the trigger for the 60-day period. Garibotti’s counsel purportedly
served notice of entry of judgment on January 26, 2013, but did not file it until nearly two
months later, on March 14, 2013. In the interim, Hinkle hired new counsel who claimed
neither he nor his predecessor ever received the notice of entry of judgment. To avoid
the need to litigate whether her counsel properly served notice of entry of judgment,
Garibotti agreed to withdraw the notice and the parties stipulated it was “void and of no
effect.” The parties further agreed that March 22, 2013, would be the date on which
notice of entry of judgment was served. If we use that date, more than 80 days elapsed
between service of notice of entry of judgment and the trial court’s ruling.


                                              6
Poole v. Orange County Fire Authority (2015) 61 Cal. 4th 1378, 1385 [“‘The plain
meaning controls if there is no ambiguity in the statutory language’”].)
              The Legislature added subdivision (b) to section 663a in 2012 (Stats. 2012,
ch. 83 (A.B. 2106), § 2), and there have been no published decisions applying it.
Nonetheless, the subdivision’s legislative history demonstrates a trial court’s failure to
rule on a motion to vacate within section 663a, subdivision (b)’s time limit has the same
legal effect as a trial court’s failure to rule on a new trial motion within the time limit
established by section 660. Section 663a, subdivision (b), uses the identical language as
section 660 in establishing both the time limit for ruling on the motion and the legal
effect of a trial court’s failure to rule within that period. (Compare §§ 663a, subd. (b) &
660.) When the Legislature uses the same language in a related statute, we presume the
Legislature intended the language to have the same meaning. (People v. Wells (1996)
12 Cal. 4th 979, 986.)
              Our conclusion the Legislature intended section 663a and section 660 to
carry the same meaning is bolstered by the various Senate and Assembly committee
reports analyzing the bill that added subdivision (b) to section 663a. (See People v. Cruz
(1996) 13 Cal. 4th 764, 773, fn. 5; People v. Wahidi (2013) 222 Cal. App. 4th 802, 808
[“‘“[c]ommittee materials are properly consulted to understand legislative intent, since it
is reasonable to infer the legislators considered explanatory materials and shared the
understanding expressed in the materials when voting to enact a statute”’”].) These
reports uniformly declare the Legislature’s intent in enacting section 663a,
subdivision (b), was to make the period for ruling on a motion to vacate identical to the
period for ruling on a new trial motion because the provisions governing the time limits
for the two motions were otherwise the same. (See Assem. Com. on Judiciary, Proposed
Consent of Assem. Bill No. 2106 (2011–2012 Reg. Sess.) as introduced Feb. 23, 2012,
[“This non-controversial bill . . . specif[ies] that a court must rule on a motion to set aside
and vacate a judgment in the same time period that it must rule on a motion for new

                                               7
trial”]; Sen. Com. on Judiciary, Bill Analysis of Assem. Bill No. 2106 (2011-2012 Reg.
Sess.) as amended May 24, 2012 [“This bill largely incorporates the provisions of
Section 660, governing the time limits under which courts must rule on a motion for a
new trial, into the existing Section 663a, which otherwise governs the time in which an
aggrieved party must file and notice their intent to move to set aside and vacate a
judgment”]; Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of Assem.
Bill 2106 (2011-2012 Reg. Sess.) as amended June 18, 2012; Bill Analysis, Concurrence
in Senate Amendments on Assem. Bill 2106 (2011–2012 Reg. Sess.) as amended
June 18, 2012.)5
              California courts long have held section 660’s deadline for a trial court to
rule on a new trial motion is mandatory and jurisdictional, and any ruling on the motion
after the statute’s 60-day period expires is beyond the court’s jurisdiction and void.
(Van Beurden Ins. Services, Inc. v. Customized Worldwide Weather Ins. Agency, Inc.
(1997) 15 Cal. 4th 51, 64; Siegal v. Superior Court (1968) 68 Cal. 2d 97, 101; Uzyel v.
Kadisha (2010) 188 Cal. App. 4th 866, 899.) That is the same legal effect the Legislature
intended when it used section 660’s language in section 663a, subdivision (b), to
establish the deadline for ruling on a motion to vacate.
              Construing section 663a, subdivision (b)’s deadline as a jurisdictional
requirement is consistent with how California courts have interpreted section 663a,
subdivision (a)’s deadline for filing a motion to vacate. Subdivision (a) requires a party
to file and serve a motion to vacate within 15 days of notice of entry of judgment or
180 days after entry of judgment, whichever is earlier. Courts consistently have held that
deadline is jurisdictional by analogy to the deadline section 660 establishes for a party to
file and serve a new trial motion. (Advanced Building Maintenance v. State Comp. Ins.

       5      On our own motion, we judicially notice these legislative history materials.
(Gananian v. Wagstaffe (2011) 199 Cal. App. 4th 1532, 1541, fn. 9; see Evid. Code,
§§ 452, subd. (c), 459, subd. (a).)


                                              8
Fund (1996) 49 Cal. App. 4th 1388, 1394; see Conservatorship of Townsend (2014)
231 Cal. App. 4th 691, 702.)
              Hinkle does not dispute the legal effect of a trial court’s failure to rule on a
motion to vacate within the statute’s 60-day time limit is a denial by operation of law and
any later order is void as beyond the court’s jurisdiction. Instead, he contends the trial
court did not act beyond its authority because it entered an order extending the 60-day
period before it lapsed. Specifically, Hinkle argues the court originally set the hearing on
his motion within the 60-day period, but then entered an order continuing the hearing to a
date outside the period based on a stipulation the parties submitted requesting the new
hearing date.6 According to Hinkle, section 663a, subdivision (b), specifically
contemplates the trial court’s authority to extend the 60-day period because the
subdivision’s plain language states the motion shall be denied without further order of the
court if the motion “is not determined within the 60-day period, or within that period, as
extended.” (Italics added.) We are not persuaded.
              In construing section 663a, subdivision (b), we must read it “as a whole so
that all parts are harmonized and given effect,” and also “accord meaning to every word
and phrase . . . so as to better effectuate the Legislature’s intent. (Ste. Marie v. Riverside
County Regional Park & Open-Space Dist. (2009) 46 Cal. 4th 282, 289.) Section 663a,
subdivision (b)’s first sentence states the trial court’s power to rule on a motion to vacate
shall expire 60 days after service of notice of entry of judgment or the first notice of
intention to move to vacate the judgment, “Except as otherwise provided in Section 12a.”
Section 12a provides that when the last day to perform an act required by law falls on a
court holiday, then that period shall be extended to and include the next day if not a court

       6     After we requested the parties submit supplemental briefs, Hinkle filed a
motion to augment the record to include a stipulation and order the trial court entered on
April 22, 2013. The stipulation and order continued the hearing on Hinkle’s motion to
vacate judgment from May 7, 2013, to June 4, 2013. We grant the motion to augment.


                                               9
holiday. (§ 12a.) In other words, if the 60th day to rule on a motion to vacate is a
Sunday, then the 60-day period is extended to Monday or the next day on which the court
is open. Accordingly, we conclude the phrase “within that period, as extended” refers
only to the extended period when the 60th day falls on a court holiday because that is the
only extension or exception mentioned in section 663a, subdivision (b).
              In establishing the time for ruling on a new trial motion, section 660
includes the same language on which Hinkle relies. Despite that language, California
courts uniformly have held a trial court lacks authority to extend section 660’s time limit
for ruling on a new trial motion. (See, e.g., Fischer v. First Internat. Bank (2003)
109 Cal. App. 4th 1433, 1450-1451 [“‘The 60-day time limit of C.C.P. 660 is
jurisdictional, and cannot be evaded by stipulation or nunc pro tunc order’”]; Dodge v.
Superior Court (2000) 77 Cal. App. 4th 513, 518 (Dodge) [“The period may not be
enlarged under the rubric of mistake, inadvertence, surprise, excusable neglect under
section 473 or by means of a nunc pro tunc order”]; Meskell v. Culver City Unified
School Dist. (1970) 12 Cal. App. 3d 815, 825 (Meskell) [“The time limits set by section
660 of the Code of Civil Procedure are mandatory and jurisdictional [citation], and such
limits may not be changed by consent, waiver, agreement or acquiescence”].) We
conclude a trial court likewise lacks authority to extend section 663a, subdivision (b)’s
time limit for ruling on a motion to vacate judgment.
              Hinkle also contends Garibotti is estopped to challenge the trial court’s
jurisdiction to rule outside of section 663a, subdivision (b)’s time frame because the court
continued the hearing date on Hinkle’s motion beyond the 60-day period based on
Garibotti’s request and with her consent. Estoppel, however, may not extend a trial
court’s jurisdiction to rule on either a new trial motion or a motion to vacate judgment.
              “The doctrine of estoppel to contest jurisdiction . . . ‘provides that when a
court has subject matter jurisdiction over an action, “a party who seeks or consents to
action beyond the court’s power as defined by statute or decisional rule may be estopped

                                             10
to complain of the ensuing action in excess of jurisdiction.”’ [Citation.] It does not
require reliance or ignorance by the party seeking to assert estoppel.” (Mt. Holyoke
Homes, LP v. California Coastal Com. (2008) 167 Cal. App. 4th 830, 843.) The doctrine
does not apply when the court lacks subject matter jurisdiction because the parties to an
action may neither confer nor extend subject matter jurisdiction by estoppel, consent,
waiver, or agreement. (Hahn v. Diaz-Barba (2011) 194 Cal. App. 4th 1177, 1188; Hagan
Engineering, Inc. v. Mills (2003) 115 Cal. App. 4th 1004, 1008.)
              Whether the doctrine of estoppel to contest jurisdiction applies therefore
turns on the nature of the jurisdictional error involved. “Essentially, jurisdictional errors
are of two types. ‘Lack of jurisdiction in its most fundamental or strict sense means an
entire absence of power to hear or determine the case, an absence of authority over the
subject matter or the parties.’ [Citation.] When a court lacks jurisdiction in a
fundamental sense, an ensuing judgment is void, and ‘thus vulnerable to direct or
collateral attack at any time.’” (People v. American Contractors Indemnity Co. (2004)
33 Cal. 4th 653, 660 (American Contractors); People v. Brewer (2015) 235 Cal. App. 4th
122, 136 (Brewer).)
              “However, ‘in its ordinary usage the phrase “lack of jurisdiction” is not
limited to these fundamental situations.’ [Citation.] It may also ‘be applied to a case
where, though the court has jurisdiction over the subject matter and the parties in the
fundamental sense, it has no “jurisdiction” (or power) to act except in a particular
manner, or to give certain kinds of relief, or to act without the occurrence of certain
procedural prerequisites.’ [Citation.] ‘“[W]hen a statute authorizes [a] prescribed
procedure, and the court acts contrary to the authority thus conferred, it has exceeded its
jurisdiction.”’ [Citation.] When a court has fundamental jurisdiction, but acts in excess
of its jurisdiction, its act or judgment is merely voidable. [Citations.] That is, its act or
judgment is valid until it is set aside, and a party may be precluded from setting it aside



                                              11
by ‘principles of estoppel, disfavor of collateral attack or res judicata.’” (American
Contractors, supra, 33 Cal.4th at p. 661; Brewer, supra, 235 Cal.App.4th at p. 136.)
              “When, by lapse of time for appeal or other direct attack on the judgment
(e.g., motion for new trial, motion to vacate) it becomes final, the cause is no longer
pending and the court has no further jurisdiction of the subject matter.” (2 Witkin,
Cal. Procedure (5th ed. 2008) Jurisdiction, § 328, pp. 941-942; cf. Paniagua v. Orange
County Fire Authority (2007) 149 Cal. App. 4th 83, 89 [“‘[I]t is a well-settled proposition
of law that where the plaintiff has filed a voluntary dismissal of an action . . . , the court is
without [subject matter] jurisdiction to act further [citations], and any subsequent orders
of the court are simply void’”].) Here, the trial court lacked subject matter jurisdiction to
grant Hinkle’s motion to vacate once the 60-day period for the court to rule lapsed, and
that jurisdiction cannot be renewed or extended by principles of estoppel. (Cf. Hollister
Convalescent Hosp., Inc. v. Rico (1975) 15 Cal. 3d 660, 666-667 [timely notice of appeal
is prerequisite to appellate jurisdiction and parties cannot create jurisdiction by consent,
waiver, or estoppel]; Vivid Video, Inc. v. Playboy Entertainment Group, Inc. (2007)
147 Cal. App. 4th 434, 440-441 [same].)
              Based on the jurisdictional nature of section 660’s time frame for ruling on
a new trial motion, courts have rejected requests to create equitable exceptions or provide
equitable relief from the harsh consequences of the trial court’s failure to rule timely.
(See, e.g., Dodge, supra, 77 Cal.App.4th at p. 524; Freiberg v. City of Mission Viejo
(1995) 33 Cal. App. 4th 1484, 1487-1488 [recognizing absence of any case law creating
exception to section 660’s time limit].) Instead, courts have emphasized the jurisdictional
nature of the time limit imposes a duty on the moving party to ensure his or her motion is
decided timely: “‘It is the duty of the [moving] party to be present and see that his
motion for a new trial is set for hearing within the statutory [time] period. If it has been
inadvertently continued by the court to a date too late under the statute the party should
move the court to advance the matter on the calendar. When [the party] is guilty of lack

                                               12
of diligence in the prosecution and presentation of his motion, he cannot complain of the
court’s inadvertence. And when counsel for both parties consent to a continuance
without considering that the extension will be beyond the time the court can act on the
motion, the effect is to deprive the court of the power to act. It effectively denies the
motion without further order.’” (Dakota Payphone, LLC v. Alcaraz (2011)
192 Cal. App. 4th 493, 500 [applying section 660’s 60-day time frame]; see Meskell,
supra, 12 Cal.App.3d at p. 824 [same].)
              Hinkle cites no authority authorizing either the trial court or this court to
apply estoppel principles to extend the time for the trial court to rule on his motion. He
relies solely on the recent Supreme Court decision in People v. Ford (2015) 61 Cal. 4th
282, but that case simply applies the doctrine of estoppel to contest jurisdiction and
recognizes the doctrine applies only when the trial court has subject matter jurisdiction.
(Id. at pp. 284-285, 287.) As explained above, the trial court lacked subject matter
jurisdiction once section 663a, subdivision (b)’s 60-day period expired.
              We therefore conclude Hinkle’s motion was denied by operation of law
before the court ruled and the court’s order purporting to grant the motion is void as
beyond the court’s jurisdiction. Because the order is void, the revised judgment the trial
court entered based on that order likewise is void. In reaching these conclusions, we
express no opinion on the parties’ challenges to the merits of either the trial court’s ruling
or the original default judgment.




                                             13
                                             III
                                       DISPOSITION

              The order granting Hinkle’s motion to vacate the default judgment and the
revised judgment are reversed. The original judgment entered on January 18, 2013, is
reinstated. Garibotti shall recover her costs on appeal.



                                                   ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



IKOLA, J.




                                             14